Case 3:17-cv-01154-LAB-AGS Document 164-1 Filed 05/08/20 PageID.3291 Page 1 of 5




                          EXHIBIT “A”
Case 3:17-cv-01154-LAB-AGS Document 164-1 Filed 05/08/20 PageID.3292 Page 2 of 5




                                   Exhibit A
Case 3:17-cv-01154-LAB-AGS Document 164-1 Filed 05/08/20 PageID.3293 Page 3 of 5




                                   Exhibit A
Case 3:17-cv-01154-LAB-AGS Document 164-1 Filed 05/08/20 PageID.3294 Page 4 of 5




                                   Exhibit A
Case 3:17-cv-01154-LAB-AGS Document 164-1 Filed 05/08/20 PageID.3295 Page 5 of 5




                                   Exhibit A
